Johnson, Judge.
Bobby Lewis Mitchell appeals from his conviction of forgery, raising insufficiency of the evidence to support the guilty verdict as his sole enumeration of error.
At trial, Weyman T. Gresham testified that an unidentified man and woman appeared at his house asking for help with their car which had run out of gas. Since it was cold outside, Gresham gave permission to the woman to sit in his car while a gas can was located and gas put into their car. Several hours after the couple had left, Gresham noticed that his checkbook, which he kept in the sun visor of his car, was missing. He was not able to identify Mitchell as the man needing gas on that day.
A second witness identified Mitchell as the holder of a check bearing a signature purporting to be Gresham’s. The check was *474presented as payment for merchandise at a store at which the witness was a manager. She testified that the payee of the check was “Armond Hamler” and that the bearer told her that he did not have a driver’s license or any other photographic identification, but did produce a Calloway Gardens employee identification card with that name. He also volunteered that the check was payment for yard work he had done for Gresham. The bank refused to honor the check, as Gresham had stopped payment on the account. Gresham was recalled to the stand and denied knowing anyone by the name Armond Hamler.
Decided April 13, 1993.
Joseph W. Jones, Jr., for appellant.
Peter J. Skandalakis, District Attorney, Mark A. Gomez, Assistant District Attorney, for appellee.
“The jury determines the credibility of the witnesses and weight to be given their testimony. Viewing the evidence in the light most favorable to the verdict, we find the evidence and all reasonable deductions are such as to enable a rational trier of fact to find the elements of the offense beyond a reasonable doubt, according to the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).” (Citations and punctuation omitted.) Frost v. State, 204 Ga. App. 581, 582 (420 SE2d 81) (1992).

Judgment affirmed.


Blackburn, J., and Senior Appellate Judge John W. Sognier concur.